



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Campbell
                River Woodworkers & Builders' Supply (1966) Ltd. v. British
                Columbia (Minister of Transportation And Highways),









2004 BCCA
            27




Date: 20040121





Docket: CA029105

Between:

Campbell
      River Woodworkers & Builders' Supply (1966) Ltd.

Appellant

(
Claimant
)

And

Her Majesty
      The Queen
In Right Of The Province Of British Columbia
As Represented By The Minister Of Transportation And Highways

Respondent

(
Respondent
)












Before:



The Honourable
            Mr. Justice Esson





The Honourable
            Mr. Justice Hall





The Honourable
            Mr. Justice Smith









J.A. Coates,
            Q.C.



Counsel for the Appellant





A.V. Hincks



Counsel for the Respondent









Written submissions received











Place and
            Date of Judgment:



Vancouver, British Columbia





21 January 2004









Written
              Reasons by
:





The Honourable
            Mr. Justice Smith





Concurred
              in by:





The Honourable
            Mr. Justice Esson
The Honourable Mr. Justice Hall





Reasons for Judgment of the Honourable Mr. Justice Smith:

[1]

On
        19 February 2003, we allowed the appellants appeal in respect of the
      costs of expropriation proceedings relating to its property: see 14 B.C.L.R.
        (4th) 261, 2003 BCCA 121.  The parties agree that the appellant is entitled
        to costs of the appeal pursuant to s. 23 of the
Court of Appeal Act
,
        R.S.B.C. 1996, c. 77, but they disagree as to the appropriate scale of
        costs and have filed written submissions on this issue.  The appellant
        seeks an order for special costs pursuant to s. 61 of the
Court of
        Appeal Rules
, B.C. Reg. 297/2001; the respondent submits that the
        appellant should receive ordinary party-and-party costs pursuant to s-s.
      59(1).

[2]

The
      relevant provisions of the
Rules
are as follows:





59



(1)



Costs payable to a party under these rules
            or by order must be assessed under Appendix B.









(2)



Subrule (1) applies whether or not the costs are payable













(a)  by another party,













(b)  out of a fund of other parties, or













(c)  out of a fund in which the party whose
            costs are being assessed has a common interest with other persons.













...



















61



(1)



The court or a justice may order that costs
            be assessed as special costs.









(2)



If an order is made under subrule (1), the registrar must allow
            those fees that the registrar considers were proper or reasonably
            necessary to conduct the proceeding to which the fees relate and,
            in exercising that discretion, the registrar must consider all of
            the circumstances, including

(a)  the complexity of the proceeding and
            the difficulty or novelty of the issues involved,

(b)  the skill, specialized knowledge and
            responsibility required of the solicitor,

(c)  the amount involved in the proceeding,

(d)  the time reasonably expended in conducting
            the proceeding,

(e)  any partys conduct that tended to shorten
            or unnecessarily lengthen the duration of the proceeding,

(f)  the
            importance of the proceeding to the party whose bill is being assessed
            and of the result obtained, and

(g)  the benefit, to the pa
rty whose bill is being assessed, of the services rendered
              by the solicitor.




[3]

Appendix
      B of the
Rules
provides for party-and-party costs.  So far
      as it is relevant to his appeal, it provides:




3



(1)



The value for each
            unit allowed on an assessment is as follows:

(a)  Scale 1 - $60 for each unit;

(b)  Scale 2 - $80 for each unit;

(c)  Scale 3 - $100 for each unit.









(2)



If maximum and minimum
            numbers of units are provided for in an Item in the Tariff of Costs,
            the registrar has the discretion to allow a number within that range
            of units.









(3)



If the Tariff of
            Costs indicates a range of units in relation to costs to be assessed,
            the registrar must have regard to the following principles:

(a)  the fewest number of units is for
            matters on which little time should ordinarily have been spent;

(b)  the
            maximum number of units is for matters on which a great deal of time
            should ordinarily have been spent.




[4]

In
      support of its submission that it should be granted special costs pursuant
      to s. 61 of the
Rules
, the appellant cites
Bayview
      Builders Supply (1972) Ltd. v. British Columbia (Minister of Transportation
      and Highways)
(1999), 67 B.C.L.R. (3d) 312, 1999 BCCA 320.  In
      that case, Newbury J.A., giving reasons for the Court, referred to s. 45(7)
      of the
Expropriation Act
(the 
Act
), R.S.B.C.
      1996, c. 125, which provides that costs payable are:

(a)   the
      actual reasonable legal, appraisal and other costs, or

(b)   if the Lieutenant Governor in Council prescribes a tariff of costs,
      the amounts prescribed in the tariff and not the costs referred to in paragraph
      (a).

She said (¶ 2), Evidently, no tariff of costs has been
      prescribed, so that the appellant is entitled to its actual and reasonable
      costs.  She referred (at ¶ 3) to the view of Professor Todd, in his text,
Law
      of Expropriation and Compensation in Canada
, 2nd ed. (Toronto:
      Carswell, 1992) at 526, that solicitor-and-client costs should generally
      be awarded to indemnify an owner for reasonable legal, appraisal and other
      costs and to decisions to the same effect arising out of Ontario and Nova
      Scotia.  Accordingly, she awarded special costs of the appeal to be assessed
      by the Registrar.

[5]

The
      respondent submits that the decision in
Bayview
, properly
      understood, does not support an order for special costs in this case.  I
      understand its submission to be this: the decision in
Bayview
was
      based on s. 45(7)(a); on June 25, 1999, pursuant to s. 45(7)(b), the Lieutenant
      Governor in Council promulgated the
Tariff of Costs Regulation
,
      B.C. Reg. 189/99, which applies to all costs payable under s. 45; s. 45(7)(a)
      is therefore no longer of any force or effect;  the purpose of the
Tariff
was
      to circumscribe actual reasonable legal costs by defining them; the
Tariff
mirrors
      the provisions of Appendix B of the
Rules
; therefore, an
      order for ordinary party-and-party costs pursuant to s-s. 59(1) of the
Rules
would
      be consistent with the approach mandated for the Expropriation Compensation
      Board (the Board) and with the approach taken by this Court in
Bayview
.

[6]

As
      a subsidiary argument, the respondent contends that an award of special
      costs would not be appropriate because there has been no finding that it
      engaged in reprehensible conduct such as would justify an order for special
      costs, relying on
Garcia v. Crestbrook Forest Industries Ltd.
(1994),
      119 D.L.R. (4th) 740 (B.C.C.A.).

[7]

For
      the reasons that follow, I cannot accede to the respondents submissions.

[8]

The
      respondent is correct in its submission that the
Tariff
mirrors
      the provisions of Appendix B of the
Rules
.  The
Tariff
provides:




3



(1)



If costs are payable under the Act, they must be assessed as follows:

(a)  legal costs must be assessed under Schedule 1;

...









(2)



When making an assessment of costs under section 45 ... of the Act,
            the reviewer must allow those costs under the tariff that were proper
            or reasonably necessary to conduct the proceeding.









(3)



If costs are payable under section 45 of the Act, the board may, when
            it makes an adjudication of compensation following a hearing, fix
            the scale, from Scale 1 to 3 in section 4(1), under which the costs
            will be assessed.





4



(1)



When fixing the scale of costs, the board must have regard to the following
            principles:

(a)  Scale 1 is for matters of less than ordinary difficulty or importance;

(b)  Scale 2 is for matters of ordinary difficulty or importance;

(c)  Scale 3 is for matters of more than ordinary difficulty or importance.









(2)



When fixing the appropriate scale under which costs will be assessed,
            the board may take into account any of the following:

(a)  whether a difficult issue of law, fact or construction is involved;

(b)  whether a difficult appraisal issue is involved;

(c)  whether an issue is of importance to a class or body of persons,
            or is of general interest;

(d)  whether the result of the proceeding effectively determines the
            rights and obligations as between the parties beyond the relief that
            was actually granted or denied.









(3)



Subject to section 3(3), if

(a)  costs are payable under section 45 of the Act, or

(b)  payment of assessed costs has been agreed to on a settlement but
            no scale has been fixed or agreed to,

the costs must be assessed under Scale 2 unless a
            party, on application, obtains an order of the board that the costs
            be assessed under another scale.









(4)



For the purpose of determining legal costs under Schedule 1, the value
            allowed on an assessment is as follows:

(a)  Scale 1 - $100 for each unit;

(b)  Scale 2 - $140 for each unit;

(c)  Scale 3 - $180 for each unit.









(6)



If an item in the tariff provides for maximum and minimum numbers of
            units, the reviewer has the discretion to allow a number within that
            range of units, and must have regard to the following principles
            when assessing costs:

(a)  one unit is for matters upon which little time should ordinarily
            have been spent;

(b)  the mid-point of the range is for matters upon which an average
            amount of time should ordinarily have been spent;

(c)  the maximum number of units is for matters upon which a great
            deal of time should ordinarily have been spent.









(7)



If an item in the tariff provides for

(a)  an amount for each day but the time spent during the day is less
            than 2 1/2 hours, only 1/2 of the amount is allowed for that day,

(b)  an amount for each day but the time spent during the day is more
            than 5 hours, the amount allowed for that day must be increased by
            1/2 of the amount, or

(c)  an amount for preparation for an attendance
            but the time spent on the attendance is less than 2 1/2 hours, only
            1/2 of the amount for preparation is allowed.




As well, s. 5 provides for reimbursement of a reasonable
      amount for expenses and disbursements necessarily and properly incurred
      in the conduct of the proceeding.

[9]

The
      similarities between the
Tariff
and the provisions of Appendix
      B of the
Rules
are striking.  They differ significantly,
      however, in respect of the principles upon which the scale of costs is
      to be fixed and in respect of the values of the units, which are substantially
      higher under the
Tariff
.

[10]

The
      policy underlying s. 45 of the
Act
is reflected in s-s. 45(3),
      which provides:

(3)   Subject to subsections (4) to (6), a person whose interest or estate
      in land is expropriated is entitled to be paid costs necessarily incurred
      by the person for the purpose of asserting his or her claim for compensation
      or damages.

[11]

This
      provision expresses the legislative recognition that an owner in expropriation
      proceedings is not an ordinary litigant.  An owner whose land has been
      taken involuntarily is entitled to indemnification for the necessary expenses
      of pursuing his or her statutory rights to compensation under the
Act
.  As
      I will explain, the only limitation on the indemnification is that these
      expenses be reasonable.

[12]

In
      my view, the decision in
Bayview
is a recognition that this
      policy applies to costs incurred in pursuing the statutory right of appeal
      conferred by s. 28 of the
Act
, which provides that an appeal
      lies to this Court from a determination or order of the Board.  The award
      of special costs in
Bayview
must be considered in this light.

[13]

Special
      costs are an offshoot of solicitor-and-client costs.  As Bouck J. explained,
      in
Bradshaw Construction Ltd. v. Bank of Nova Scotia
(1991),
      54 B.C.L.R. (2d) 309, affd 73 B.C.L.R. (2d) 212 (C.A.), at 318:

Special costs are more or less the old solicitor-and-client
      costs as described in the 1989 Rules: Rule 57(1); App. C (Where costs are
      payable, they shall be taxed before the registrar as between party-and-party
      under App. B, unless the court orders they be taxed as between solicitor-and-client
      under App. C.)

[14]

The
      jurisdiction to award solicitor-and-client costs derived from the inherent
      jurisdiction of the courts of equity to award costs from conscience and
arbitrio
      boni viri
: see
Oasis Hotel Ltd. v. Zurich Insurance Company
(1981),
      28 B.C.L.R. 230 at 234 (C.A.).  This jurisdiction was affirmed recently,
      in another context, in
British Columbia (Minister of Forests) v.
      Okanagan Indian Band
, 2003 SCC 71:

[19]  The jurisdiction of courts to order costs of a proceeding is a
      venerable one.  The English common law courts did not have inherent jurisdiction
      over costs, but beginning in the late 13th century they were given the
      power by statute to order costs in favour of a successful party.  Courts
      of equity had an entirely discretionary jurisdiction to order costs according
      to the dictates of conscience (see M. M. Orkin,
The Law of Costs
(2nd
      ed. (loose-leaf)), at p. 1-1).  In the modern Canadian legal system, this
      equitable and discretionary power survives, and is recognized by the various
      provincial statutes and rules of civil procedure which make costs a matter
      for the court's discretion.

[15]

An
      award of solicitor-and-client costs did not provide for full indemnity
      as between solicitor and own client; rather, such an award was an award
      of party-and-party costs, but on a more generous scale:
Canada Permanent
      Trust Co. v. Stewart; Canada Permanent Trust Co. and University of B.C.
      v.
Clare

(1965), 52 W.W.R. 705 at 706 (B.C.C.A.).

[16]

Similarly,
      special costs do not comprise all legal costs actually incurred.  Rather,
      special costs must be objectively reasonable.  As Bouck J. said in
Bradshaw
      Construction
,
supra
, at 319:

... they are meant to provide a much higher indemnity than Ordinary Costs
      where the circumstances warrant.  They are assessed ... with a view to
      the relationship between the successful party and his or her own solicitor.  But
      they are not necessarily the fees that the successful solicitor would recover
      from his or her client.... Instead,
Special Costs are the fees that
      a reasonable client would pay a reasonably competent solicitor for performing
      the work described in the bill
.  On the other hand, fees payable by
      the client to the solicitor pursuant to a bill taxed under the
Legal
      Profession Act
represent fees for work done by that solicitor for that
      client.  In the usual course of events, a bill taxed as special costs will
      be less than a bill taxed under the
Legal Profession Act
.  This
      is because special costs still fall under the category of party-and-party
      costs, whereas fees due under the
Legal Profession Act
are assessed
      in a similar way to the old method of solicitor-and-own-client costs.

[Emphasis added]

[17]

Thus,
      special costs are intended to provide indemnity for all legal expenses
      reasonably incurred.  The description of special costs in
Bradshaw
      Construction
corresponds to the actual reasonable legal costs
      mandated by s-s. 45(7)(a) of the
Act
.  The order made in
Bayview
recognized
      this correspondence.  Since the scale underlying an award of special costs
      is the closest approximation under Appendix B to actual reasonable legal
      costs incurred, the order for special costs in that case achieved the
      purpose of indemnifying the appellant in accordance with s-ss. 45(3) and
      45(7)(a) of the
Act
.

[18]

The
      promulgation of the
Tariff
under the
Act
has
      not changed the underlying approach explicated in s. 45(3) of the
Act
:
      the successful owner remains entitled to costs necessarily incurred ...
      for the purpose of asserting his or her claim for compensation.  These
      costs are not to provide a full indemnity, but are to be such costs as
      are reasonable in the circumstances: s-s. 45(7)(a).  What is reasonable
      has been defined in the
Tariff
for purposes of proceedings
      up to the level of the Boards decision.  The
Tariff
applies
      to costs payable under s. 45 of the
Act
.  It does not apply
      to costs payable under s. 23 of the
Court of Appeal Act
.  This
      Court remains guided by the principle expressed in
Bayview
that
      the successful owner should be entitled to an award of reasonable costs
      actually incurred.  In earlier times, an award of solicitor-and-client
      costs would have been appropriate.  The modern equivalent of such an order
      is an order for costs taxed as special costs under s. 61 of the
Rules
.  In
      my view, that is the proper order in this case.

[19]

Such
      an order is not one for special costs founded on reprehensible conduct,
      as in
Garcia v. Crestbrook Forest Products
,
supra
.  In
      my view, that decision is not relevant to the issue before us.

[20]

For
      those reasons, I would order that the appellant is entitled to costs of
      the appeal to be assessed by the Registrar as special costs.

The Honourable Mr. Justice
      Smith

I agree:

The Honourable Mr. Justice Esson

I agree:

The Honourable Mr. Justice
      Hall


